Citation Nr: 1436093	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tremors, to include as secondary to medication used to treat a service-connected disability.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected
degenerative joint disease of the lumbar spine.

4. Entitlement to a separate compensable disability rating for neurological
manifestations of the service-connected degenerative joint disease of the lumbar spine, other than left lower extremity radiculopathy.

5. Entitlement to a compensable rating for the service-connected concretions of both eyes.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to June 1991.

This case initially came before the Board of Veterans' Appeals (Board) on
Appeal from December 2009, January 2010 and September 2010 rating decisions of the RO.

The Board previously considered the appeal in January 2013.  In that decision, the
Board assigned an increased rating of 20 percent for the service-connected
degenerative joint disease of the lumbar spine, effective on July 19, 2009; denied an
evaluation in excess of 20 percent for the service-connected degenerative joint
disease of the lumbar spine; denied entitlement to a separate evaluation for
neurological manifestations of the service-connected degenerative joint disease of
the lumbar spine; denied service connection for an ingrown toenail; and determined
that new and material evidence had not been received to reopen the claim of service
connection for irritable bowel syndrome.

The Board reopened the claim of service-connection for an innocently acquired
psychiatric disorder and remanded the reopened claim along with the claims of
service connection for tremors and for an increased evaluation for the service-connected concretions of both eyes for additional development of the record.

The Veteran appealed the decision to the extent that it denied entitlement to an
evaluation in excess of 20 percent for the service-connected degenerative joint
disease of the lumbar spine and a separate evaluation for neurological
manifestations of the service-connected degenerative joint disease of the lumbar
spine to the United States Court of Appeals for Veterans Claims (Court).

In an Order dated in July 2013, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the pertinent portions of the January
2013 decision.

In January 2014, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequent to the Board's remand, in an April 2014 rating decision, the RO granted service connection for left lower extremity radiculopathy as a related neurological manifestation of the service-connected degenerative joint disease of the lumbar spine.  The Board has recharacterized the claim for a separate rating for neurological impairment accordingly.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not meet the diagnostic criteria for a disability manifested by PTSD.   

2.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter; nor is any shown to be due to an event or incident of his period of active service.  

3.  The Veteran is not shown to have manifested complaints or findings referable to hand tremors in service or for many years thereafter; nor is any shown to be due to an event or incident of his period of active service or to be caused or aggravated by a service-connected disability.

4.  The service-connected degenerative joint disease of the lumbar spine is not shown to be manifested by a functional loss due to pain that more nearly approximates that of restriction of forward flexion of the thoracolumbar spine to 30 degrees or less; neither favorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.  

5.  The Veteran is not shown to have any neurological deficit other than the left lower extremity radiculopathy due to the service-connected degenerative joint disease of the lumbar spine, other than left lower extremity radiculopathy.

6.  The service-connected concretions of both eyes are shown to be inactive; nor is any related visual impairment or disfigurement demonstrated.


CONCLUSIONS OF LAW

1.  The Veteran does not have an innocently acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by service; nor may any psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The Veteran does not have a disability manifested by tremors due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


3.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5242 (2013).

4.  The criteria for the assignment of a separate rating for a neurological disability other than the left lower extremity radiculopathy due to the service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5242, 4.124a including Diagnostic Code 8520 (2013).

5.  The criteria for the assignment of a compensable rating for the service connected concretions of both eyes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.79 including Diagnostic Code 6018 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2009 and August 2010 pre- rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for increased ratings and for service connection.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the October 2009 and August 2010 letters.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran underwent VA examinations to determine the nature and etiology of his psychiatric disorder and hand tremors in August 2013, pursuant to the Board's January 2013 remand. The examiners provided the requested opinions thus complied with the Board's remand instructions. Stegall, 11 Vet. App. at 271.

The Veteran was also provided with various VA examinations pertaining to his claims for increased ratings-to include examinations in August 2013 and April 2014-performed pursuant to the Board's January 2013 and January 2014 remands. 

As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Moreover, in August 2013 and April 2014, the VA examiners provided contemporaneous findings with respect to the claimed disabilities and thus complied with the Board's remand instructions in this regard as well. Id.

The Board's has considered the Veteran's attorney's contentions, found in correspondence dated in May 2014, that the April 2014 lumbar spine examination was inadequate as it failed to address any functional impact on repetitive use or during flare-up.  

However, as will be discussed, the examiner in April 2014 noted that he performed repetitive motion testing and commented on whether there was any additional functional limitation on repetitive use, and indicated which factors were involved.  He also explained that, given that the Veteran was not in a period of flare-up during examination, he was unable to speculate any degree of impairment without resort to speculation.

The Veteran's attorney also argued that the Veteran's use of pain medication for eight hours prior to examination may not have been sufficient time to ensure that the examination was conducted without the influence of pain medication.  

However, the April 2014 examiner indicated that the Veteran took a low dose of hydrocodone eight hours prior to the examination, and the half-life of this medication was approximately 4 hours.  

Thus, two full hall-lives were noted between ingestion that morning and the time of afternoon examination. The examiner noted that clinical effects of the medication usually last approximately 4 to 6 hours. Given these reasoned explanations, the Board finds the April 2014 examination adequate for adjudication purposes.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims herein decided. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims herein decided. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes psychoses and other organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses and other organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006. The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 have been applied by VA in Allen-type cases since 1995.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


A. Psychiatric Disorder

The Veteran seeks service connection for an innocently-acquired psychiatric disorder, to include PTSD that he believes had its onset during service.  

In addition to the above-noted legal authority, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). 

The Veteran's January 1986 entrance examination notes no psychiatric abnormalities.  He also denied any psychiatric-related complaints on report of medical history at service entrance.  No psychiatric abnormalities were found on April 1991 discharge examination.  Service personnel and treatment records confirm his service during the Persian Gulf War in 1991.  

The Veteran submitted copies of letters he sent to his wife during service, as well as an CD of recorded tapes where he described his thoughts and symptoms in service, relevant parts of which has been transcribed and associated with the claims file.  

The Veteran expressed that he missed his wife, wanted to come home and thought of getting hurt so he could be sent home.  He indicated that he was "at the end of his rope" and "did not want to die" while stationed abroad.  

The transcript reflects that the Veteran reported that he took classes at the 528th psychiatric compound for stress management, anger control, assertiveness training and relaxation.  He reported that the classes did not help and that he thought he knew what the problem was, but the "professionals" disagreed with him.  He endorsed symptoms of feeling nervous, depressed, frustrated and frightened.  He also expressed that he did not know whether he was suffering from the "family curse" of bipolar disorder.  

Following service, the VA outpatient treatment records note psychiatric complaints including racing thoughts, sleep problems, and anxiety in 1995. 

A February 1995 report from private psychologist Dr. B. reflected that the Veteran underwent a variety of assessment tests.  A diagnostic impression of adjustment reaction with mixed emotional features, rule out depression with anxiety, and mixed-personality traits (avoidant, passive-aggressive) was indicated.  

On May 1995 VA Persian Gulf War examination, the Veteran stated that he had been seeing a local psychiatrist for depression, anxiety and PTSD.  He expressed that he did not know if the Persian Gulf War triggered an underlying problem or caused it.  He had a strong family history of mental illness especially manic depressive disorders.  He stated that he did to go the Mental Hygiene Clinic from October to December 1990 and was told his problems were just due to stress and the war.   He added that he had been unable to handle stress as well as he did prior to this.  He thought that he slept normally, but his wife said that he was "all over the bed and flopping around." He took Wellbutrin, Depakote, and Klonopin for treatment.  A history of depression and anxiety was indicated.

In a July 1996 statement, the Veteran reported dealing with a number of stressors during his service, including the illness of his sons and inability to go home during these events, and exposure to accident scenes, where he was called upon to perform body recovery.  He noted that he sought treatment for stress and mental health issues in service, but his complaints were dismissed.  He reported that, since his service experiences, he had been plagued with depression, inability to be in crowds, and nightmares.  

In a written statement dated in 1996, the Veteran's wife noted that she had witnessed the Veteran's difficulties resulting from his service in the Persian Gulf, including anxiety and difficulty sleeping.  She noted that he told her that he sought treatment for stress while in service, but his complaints were essentially dismissed.  She noted that he had described incidents in service where the Veteran responded to accidents and felt responsible for the death of one man who was involved in one of the accidents.  In addition, she noted that the Veteran was more timid and emotional since his return from service.  

A November 1996 statement from the Veteran's mother noted that she had witnessed the Veteran's problems with depression since his return from service.

At a VA examination in July 1997, the Veteran related a history of having bipolar disorder and indicated that there was a strong family pattern of the disorder.  He indicated that his mother and about half of his 10 siblings also had bipolar disorder.  He expressed his belief that the onset of overt symptoms was while he was in service during the Persian Gulf War, as the stresses of service precipitated his first episode.  He also believed that he was subjected to traumatic events while serving in the Persian Gulf that left a problematic residual.  

The Veteran indicated that he had a difficult childhood, in view of his mother's illness and a lot of environmental instability.  He also indicated that he was the victim of a sexual assault by an older teenager when he was about the age of 11.  He reported using alcohol and marijuana as a teenager, but stopped once he finished high school.  

The Veteran reported that, within a month of serving in the Persian Gulf, he began having symptoms of sleep difficulties, inability to eat for days at a time, and feeling stressed.  He stated that he was given no particular help except a brief period of counseling and reassurance.  

The Veteran also noted exposure to stressful incidents including assisting at the scenes of fatal accidents.  He indicated that the manifestations of a possible manic disorder tended to diminish over time, such that he was sleeping better by the time he left the Gulf; however, upon his return he felt distant form his wife and children, he had difficulty communicating, felt uncomfortable, and was ill at ease.  He further noted that he remained in that situation for several years, with lower levels of distress interspersed with times of feeling considerably anxious and restless alternating with times of feeling depression.  He noted that he saw a private psychiatric in 1993 or 1994, when he was diagnosed with bipolar disorder and prescribed medication.  

After mental status examination, the examiner diagnosed bipolar disorder, cyclic.  He noted that, while it did appear that the Veteran was bothered by traumatic events of service, he did not describe or display criteria consistent with PTSD at that time.  

 A February 1996 report reflected that the Veteran had a strong family history of bipolar disorder including his mother and siblings.  He added that he had experienced mood swings for the past 8 years.   He was hospitalized for depression following a suicide attempt in April 1996.  A long history of depression and possible bipolar disorder were noted.   A continued diagnosis of bipolar affective disorder was noted in a May 1996 treatment report.   

A July 2007 VA PTSD screen test was positive.  A test was also noted to be positive in February 2008, and the Veteran reported having a history of childhood sexual assault and witnessing the death of a soldier in the Persian Gulf.  A diagnosis of bipolar affective disorder and probable PTSD was indicated. 

At a VA psychiatric consultation later in February 2008, the Veteran reported increased depression and ongoing stressors.  He reported that he had first been treated for a mental health condition about 8 years earlier and had been diagnosed with PTSD.  After mental status examination, the examiner diagnosed bipolar disorder, specific phobia, and rule-out PTSD.

A May 2009 treatment report noted an assessment of bipolar disorder and PTSD.  However, a later report noted an assessment of bipolar disorder, rule out PTSD.
An August 2009 individual psychotherapy report reflected that the Veteran reported that his anxiety about being in crowded situations had been present since his return from service in the Persian Gulf.

At a VA examination in May 2010, the Veteran reported having a history of problems prior to service including drug use, high-risk behavior and dropping out of high school.  He indicated that his father had physically assaulted him during his childhood and that he was sexually abused as a child by a neighbor.  He noted that he had a long history of bipolar disorder and his mother and several siblings had been diagnosed with mood-spectrum disorders.  He believed that service acted as a catalyst to bring out his symptoms.  

The examiner diagnosed bipolar disorder.  The examiner noted that the Veteran's service treatment records were negative for mental disorder information while on active duty, however, he did provide a CD and transcription of mental disorder symptoms in his evidence.  The examiner conceded this to be evidence for a mental disorder while in service.

The examiner noted that the Veteran had a substantial history of sexual and physical abuse prior to active duty and exhibited problems with behavior, anger, and impulse control prior to active duty, as noted by being sent to a special accommodations classroom prior to service and drug use.  He found that the Veteran's behaviors substantiated a pre-existing diagnosis of bipolar disorder.  

The VA examiner also determined that the structure, discipline, and camaraderie of service held the Veteran together and noted that, while there had been some minor disruption or exacerbation in service, it was not a permanent aggravation of his pre-existing mental disorder.  After service, when the Veteran no longer had structure or discipline, the pre-existing mental disorder declined.  Thus, the examiner determined that the Veteran's current bipolar disorder was not caused by active duty military service nor was it permanently aggravated therein.    

At a VA examination in November 2010, the May 2010 examiner noted that the Veteran exhibited a long-standing pattern of nonservice-related bipolar disorder.  The Veteran again discussed his in-service traumatic incidents of assisting with accidents and witnessing the death of a solider.  

After mental status examination, the examiner again diagnosed bipolar disorder.  He found it less likely than not that the Veteran exhibited military-related PTSD.  He noted that the VA treating physician's diagnosis of PTSD was questionable, given that he did not note anything resembling of PTSD and symptom veracity was questioned.  

An August 2013 VA examination report reflects that the Veteran reported that he went to marriage counseling with his wife prior to being deployed to Fort Bragg, and then was treated for stress for one week while serving in the Persian Gulf.  He denied taking any psychiatric prescription medication during active duty service and that his first inpatient psychiatric hospitalization was in 1996.  He stated that he started seeking mental health intervention in 1993 and that the psychiatrist put him on anti-depressants.  

After the examination, the examiner diagnosed bipolar disorder, not otherwise specified.   The examiner noted that he had reviewed the Veteran's claims folder and VA treatment records.  He did not find anything documenting a mental disorder or disciplinary actions in the Veteran's service personnel or treatment records.  The Veteran reported that the first mental disorder intervention was 2 years post-military in 1993. He thus found that the evidence did not support a pattern of evidence of a diagnosis of a mental disorder during active duty service.  He also found insufficient clinical evidence to substantiate a nexus, as the evidence in service did not indicate a DSM-IV mental disorder, so then there could not be continuity, even if the records of treatment from 1993 were available and proved that he sought treatment two years after service.

The examiner also determined that the Veteran's bipolar disorder was not caused or aggravated by service.  He noted that the Veteran appeared to have functioned well in a highly-structured environment in the military.  He found it as least as likely as not that, post-service, the Veteran's lack of structure without the military, being in a new career, meeting new people, etc., were etiological factors in the stress/diathesis of the development of his bipolar disorder.

With respect to the claim for service connection for PTSD, as noted, the first requirement of service connection for PTSD is a medical diagnosis of the condition.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.  While the VA examiner found that the Veteran does not meet the criteria for the diagnosis, VA outpatient treatment records document diagnosis and treatment of PTSD and positive PTSD screens.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the VA examiner's opinion, found in various examination reports, that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  

The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative.  

By contrast, the other medical evidence of record indicating a diagnosis of PTSD-namely VA outpatient treatment records-does not indicate that the VA treatment providers had the opportunity to review the Veteran's claims file.  Moreover, unlike the VA examiner, these treatment providers merely concluded that the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for the diagnosis.  They did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria, as the VA examiner provided.  

The VA examiner also specifically reviewed the notations of PTSD and found them to be unsupported by the record or the Veteran's symptoms.  Thus, the most persuasive, competent evidence on the question of current diagnosis of PTSD weighs against the claim.

The Board has also considered the lay statements of the Veteran to the effect that he has PTSD. Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372  (2007).  

Given that the Veteran's treatment records reflect previous diagnosis of PTSD, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard.  

However, as noted, this diagnosis was rendered without discussion of whether the Veteran's self-reported and unverified stressors and symptoms were sufficient to meet the criteria for the diagnosis.  The treatment providers did not provide any rationale for the conclusions reached or specifically discuss each of the PTSD criteria.  

Moreover, this diagnosis is refuted by the VA examiner and in later treatment records which appear to rule-out PTSD.  

Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the VA examiner, who determined that the Veteran did not meet the criteria for diagnosis of PTSD.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection as a discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.  

With respect to other diagnosed psychiatric disorders, the Board notes that private and VA treatment records reflect that he has mainly been diagnosed with bipolar disorder.  

The Board notes that a VA examiner raised the issue of whether the Veteran had a psychiatric disorder that preexisted service.

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). 

The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, a psychiatric disorder was not noted at the time of entry, and while there is some evidence to suggest that the Veteran suffered from behavioral difficulties and some psychiatric symptomatology prior to service, there is no evidence of a treatment or diagnosis of an innocently acquired psychiatric disorder prior to service.  

As such, the Board finds that the May 2010 VA examiner's opinion, alone, does not clearly and unmistakably establish that the Veteran had a psychiatric disorder prior to service, and therefore the Veteran is presumed sound at entry.

As regards whether the Veteran's bipolar disorder was incurred in or is otherwise related to service, the record does not document a diagnosis for a psychiatric disability until 1995, and the Veteran has indicated that he did not seek psychiatric treatment in service until 1993-- beyond the one year presumptive period.  

Moreover, as noted, the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331.  

Under 38 C.F.R. § 3.384, psychoses include the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder; however, bipolar disorder is not included on this list. 

Furthermore, none of the competent evidence supports a finding that an innocently acquired psychiatric disorder had its clinical onset during.  The only pertinent medical opinion of record is that of the August 2013 VA examiner, who had a thorough review of all pertinent evidence and stated there was no relationship between the Veteran's bipolar disorder and any circumstance of his service.  

Thus, neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Finally, the Board has also considered the Veteran's statements to the effect that he has a current psychiatric disability that is related to his military service.  As a lay person, the Veteran is competent to report that he personally observed.  He is competent to report his present and past psychiatric symptoms. See Layno, 6 Vet. App. at 470.  

However, the question of diagnosis or etiology goes beyond a simple and immediately observable cause-and-effect relationship.  As such, he is not competent to render a diagnosis or opinion as to the etiology as to his claimed psychiatric disorder.  See Jandreau, 492 F.3d at 1372.  "The beliefs of lay witnesses (including claimants) on issues of diagnosis and medical causation are not competent evidence in situations where those issues require medical expertise to resolve."  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by that of the specific, well-reasoned opinion of the physician who performed the August 2013 VA examination.  

Accordingly, the claim for service connection for an innocently acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  

However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  Hand Tremors

The Veteran's service treatment records include no complaint, treatment, finding, or diagnosis with respect to the hand or hand tremors.  There were no neurologic or other related abnormalities found on discharge examination in April 1991.

In a July 2010 statement, the Veteran reported that he experienced hand tremors on a regular basis.  He indicated that he had not been treated for the condition and that he did not know whether it was related to any medication that he took.

On VA examination in April 2014, the Veteran reported that he experienced occasional shaking in his hands.  He indicated that this was intermittent and not constant.   He stated that it was normally present under stressful conditions, but it could be during dinner too.  The Veteran reported that the condition made it difficult to type. He further indicated that he had a difficult time describing the condition.  He noted that he had not been treated for or assessed with a hand tremor.

After review of the claims file and examination of the Veteran, the examiner noted that no tremor was noted on examination at that time and that the Veteran was not service-connected for bipolar disorder at that time.  In addition, he noted that the Veteran denied having any history of an assessment or any history of treatment of tremors of his hands. He found no evidence of a peripheral nerves or peripheral neuropathy condition.  A neurological examination of the upper extremities yielded normal findings, and all nerves involving the upper extremities were indicated to be normal.  He diagnosed benign tremors of the hands.  

The examiner opined that the Veteran at least as likely as not had intermittent, minimal benign tremors of the hands secondary to treatment of bipolar disorder.   In so finding, the examiner noted that the treatment records noted the use of lithium carbonate and aripiprazole for bipolar disorder. Although records were reviewed without note of any significant hand tremors, the examiner indicated that medical literature supports tremors of the hands as a side effect of these medications, and cited to the National Center for Biotechnology Information, U.S. National Library of Medicine. 

As regards the Veteran's claim of service connection for hand tremors on a direct basis, the Board notes that the above-cited evidence reflects current diagnoses of benign hand tremors, but does not support a finding that there exists a medical a nexus between any such disability and any event or incident of that service. 

In this case, the earliest report of hand tremors was in 2010, and a diagnosis was not confirmed until 2013 VA examination years after the Veteran's discharge from service. 

Thus, the diagnosis of hand tremors is well outside the period for establishing service connection on a presumptive basis, and there is no medical suggestion that the disability was manifest to a compensable degree within one year after the Veteran's separation from service. The Board again also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson, 230 F.3d at 1333.

In addition, there is no evidence of a disability manifested by hand tremors in service.  The Veteran had not provided any evidence or argument as to why he believes that service connection for this disability should be granted on a direct basis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for tremors on a direct basis.

To the extent that the Veteran contends that service connection for hand tremors as secondary to a service-connected disability, and the VA examiner determined that the hand tremors were related to medication used to treat his bipolar disorder.  As the Board herein denied service connection for a psychiatric disorder, there is no legal basis for granting service connection for this disability as secondary to a service-connected psychiatric disorder. 

Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. 

Thus, the matter of service connection for tremors as secondary to service-connected disability is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


A. Lumbar Spine and Neurological Impairment

Historically, the RO granted service connection for a low back disability in an August 1997 rating decision.  A 10 percent rating was assigned, effective on November 10, 1993.  As indicated, the Board awarded a 20 percent rating effective on July 19, 2009.

The service-connected degenerative joint disease of the lumbar spine has been evaluated as 20 percent disabling pursuant to Diagnostic Code 5010- 5242.  

Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray
findings will be rated as degenerative arthritis (Diagnostic Code 5003). 38 C.F.R.
§ 4.7la, Diagnostic Code 5010.

Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray
findings will be rated on the basis of limitation, of motion under the appropriate
diagnostic code for the specific joint or joints involved. In the absence of limitation
of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of
involvement of a major joint. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003.

The General Rating Formula for Disease and Injuries of the Spine (General Formula), applies to Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) may be rated alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Note (1) following the General Formula indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  

Note (2) following the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5) following the General Formula states that unfavorable ankylosis is shown when the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA treatment in December 2009, the Veteran complained of low back pain. Objectively, side bending was limited 30 degrees with pulling on bending to the right.  Rotation was full, but he also had pulling at end point to the right.  Forward bending was very limited.  Reflexes were intact to the patella, while they were absent to the Achilles on the right. Muscle bulk was intact and symmetrical.  Heel and toe walk was intact, though the Veteran had subjective complaints of weakness on the left and left paravertebral pain radiating to left anterior lateral thigh and left greater trochanter.

A December 2009 VA physical therapy consultation noted that the Veteran complained of low back pain radiating to the left lower extremity.  The examiner observed forward head and shoulder posture.  There was tenderness to palpation of the L3, L4, L5, LS junction, left sacroiliac joint, and left gluteal area.  He rated his pain as a 3 to, at worst, a 9 on a scale to 10.  

Lumbar flexion was within normal limits with pain; extension was moderately limited by pain, and side bending to the right and left was mildly limited by pain.  There was some pain with straight leg raise testing on the right and left, but the examiner said it was not definitively a positive straight leg raise test.  An assessment of degenerative changes in the lumbar spine was indicated.

In January 2010, the Veteran received a TENS unit for treatment of his back pain.  

A February 2010 VA physical therapy report reflected that the Veteran reported that his back felt much better and the numbness in his thighs was almost gone. He rated his pain that day as a 2/10.  He indicated that the TENS unit had been very helpful.

On VA examination in August 2010, the Veteran reported that he had experienced increasing back pain since December 2009.  He noted that his back pain bothered him at work, particularly when he was sitting.  He noted that he went to physical therapy and received a TENS unit.  He was instructed to decrease his non-steroidal anti-inflammatory drug use since he was also taking Lithium.  He also took hydrocodone for his pain.  He was careful in his body mechanics of bending and lifting.  He also got a new chair at work, which had improved his back pain.  The Veteran endorsed severe flare-ups of back pain occurring every 2 to 3 weeks.  Precipitating factors included increased physical activity, while alleviating factors included stretching, ice packs, and pain medication.  During flare-ups, he could not twist or bend down as far as he usually could.  He endorsed symptoms of fatigue, decreased motion, stiffness, weakness, and sharp, and stabbing pain 1 to 6 days per week, lasting hours at a time.  He also endorsed pain radiating to the anterior left quadriceps muscle.  The examiner noted that there were no incapacitating episodes of spine disease.  He did not use an assistive device, and was able to walk 1 to 3 miles.

Inspection of the spine revealed normal head position and posture with symmetry in appearance.  The Veteran's gait was noted to be normal.  While gibbus was present, there were no other abnormal spinal curvatures noted.  There was no thoracolumbar spine ankylosis.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  

The examiner determined that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

Range of motion testing revealed flexion to 50 degrees, extension to 18 degrees, and right and left lateral flexion and rotation each to 30 degrees.  There was objective evidence of pain on range of motion and following repetitive motion; however, there was no additional limitation in range of motion after three repetitions.  A detailed reflex examination of the lower extremities yielded normal findings. A sensory examination yielded abnormal findings over the left thigh in L2 dermatome distribution; however the right side was normal.  A detailed motor examination was also normal.  Lasegue's sign was negative.  

The examiner diagnosis of degenerative joint disease of the lumbar spine, L5 without evidence of radiculopathy.  The examiner found that the disability impacted the Veteran's occupation in that it caused decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and pain, and caused increased absenteeism.  

With respect to usual daily activities, the examiner noted that the Veteran had difficulty with chores around the house, could not carry objects such as laundry and groceries, and could not mow the yard.

A December 2013 VA outpatient treatment report reflected that the Veteran occasionally took Vicodin for treatment.  

On VA examination in April 2014, the Veteran reported having intermittent low back pain with radiation to the left buttock and left thigh.  He denied having right radiculopathy or numbness.  He denied an urgent care visit for his low back condition since the last examination.  He stated that he saw a physical therapist approximately 2 years prior, when he received a TENS unit.  He noted that he used the TENS unit a couple times a week for pain management. He also took hydrocone and occasionally Aleve for treatment.   He noted that walking the dogs or riding a stationary bike could cause pain.  He had difficulties with taking out the trash and bending to take photos.  While he endorsed a limp, he noted that it stopped when he got going.  The Veteran endorsed having flare-ups with taking out the garbage, heavy lifting, repetitive bending, and riding the bike.  

Range of motion testing revealed flexion to 65 degrees with pain beginning at 60 degrees, and extension to 20 degrees with pain beginning at the end of motion.  Right and left lateral flexion were to 20 degrees each, while right and left lateral rotation were to 25 degrees, also with pain at the endpoint of range of motion.  

The examiner observed that the Veteran had less movement than normal and pain on movement with repetitive range of motion; however, there was no additional limitation in range of motion in degree following repetitive use.

The examiner indicated that the Veteran did not have localized tenderness or pain to palpation of the soft tissues of the thoracolumbar spine.  He also did not have muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour

Neurologically, muscle strength testing of the bilateral lower extremities was normal, and there was no muscle atrophy present.  Reflex and sensory examinations were also normal.  

The examiner noted that the Veteran had mild left lower extremity pain and paresthesia, but the right lower extremity was normal.  Left mild radiculopathy was diagnosed.  The examiner noted that there were no other related neurological abnormalities present.  He did not have IVDS of the thoracolumbar spine.  
  
An x-ray study revealed L5-S1 degenerative disc disease and facet degenerative joint disease.  The examiner diagnosed degenerative joint disease of the lumbar spine.  In describing the disability's impact on his ability to work, the examiner noted that the Veteran reported that it did not interfere with work as long as he did not have to lift anything heavy.

In discussing whether the Veteran's prescribed pain medication had any effect on the Veteran's range of motion and neurological testing, the examiner determined that the medication most likely had no effect.  

In so finding, the examiner noted that the Veteran was on a low dose of hydrocodone, which had a half-life of 4 hours and was last taken 8 hours prior to examination. The examiner noted that pain and weakness were likely to occur when the spine was used repeatedly over time and while flares could cause additional loss of motion, actual additional loss could not be determined unless an examiner was there to objectively measure any additional loss.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted at any time.  In order to warrant a higher rating, there must be the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  In this case, VA examinations clearly demonstrate forward flexion of the lumbar spine to greater than 30 degrees.  

As regard the other criteria, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)). Based on the aforementioned range of motion findings, it is apparent that the Veteran's lumbar spine is not fixated or immobile.

In addition, as noted, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Here, the VA examiners specifically found that repetition on the range of motion three times did not cause any additional limitation in range of motion. There is nothing to suggest that the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Consequently, a higher rating is not warranted on this basis.  

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left leg) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  The Veteran is already service-connected for left leg radiculopathy.  No other neurologic impairment has been shown.  

Pursuant to Diagnostic Code 5243, the evaluation of IVDS is either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Accordingly, the Board has considered whether the Veteran is entitled to a higher evaluation under the Formula for Incapacitating Episodes, which provides for a 40 percent rating when there are incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

For the purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Incapacitating Episodes at Note (1).

On review, the record does not show that, at any point pertinent to the appeal, that the Veteran experienced qualifying incapacitating episodes of IVDS.  While the Veteran has indicated that he experienced periods of flare-ups of severe back pain, incapacitating episodes requiring physician-prescribed bed rest, as defined by regulation have simply not been shown.  Moreover, incapacitating episodes of IVDS have been specifically denied on VA examination.

Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted.


B.  Concretions of Both Eyes

Historically, the RO granted service connection for concretions of both eyes an August 1997 rating decision.  A no percent rating was assigned, effective on March 26, 1995.

This disability is rated under the diagnostic code for chronic conjunctivitis.  Under the pertinent criteria, a 10 percent disability evaluation is warranted for conjunctivitis when the condition is active with objective symptoms.  This is the maximum disability rating available under Code 6018.  38 C.F.R. § 4.84.

On VA examination in September 2009, the Veteran endorsed bilateral eye symptoms of itching and irritation, with visual symptoms of blurring and floaters.  
The Veteran expressed that he felt that his depth perception had gotten worse.  He did not use drops.  He had a history of amblyopia in the left eye and underwent strabismus surgery and patching as a child.  This was not successful and that eye had very poor sight all his life.  

Objectively, there was no diplopia present.  There was nerve tilt with elevation, and .1 cup to disc ratio on the left and right.  The macula, vessels, and periphery were normal, bilaterally.  There was a peripheral constriction to 35-40 degrees superior and nasal on the left eye, though the examiner indicated that the test had poor reliability due to poor fixation. Visual acuity was worse than 5/200 on the left.  He could count fingers at 3 feet.  Right eye distant vision was 20/70 uncorrected and 20/20-1 corrected, while near vision was 20/200 uncorrected and 20/25 corrected.  The lenses were intact.  The examiner also observed presbyopia.

The examiner concluded by diagnosing age-related presbyopia, diabetes mellitus without retinopathy, amblyopia of the left eye related to childhood strabismus, and a history of conjunctivitis.  The examiner noted that the conjunctivae were quiet that day. He determined that there appeared to be an allergic component and that a number of allergy eye drops could be beneficial.  

A February 2010 VA outpatient treatment report noted a history of moderate retinopathy in the right eye and amblyopia in the left eye.  The conjunctivae were noted to be quiet on examination.  Hyperopic anisometropia and left amblyopia were indicated.  

In a September 2010 addendum, the examiner noted that he saw no concretions on examination, but indicated that the Veteran did have a history of allergic conjunctivitis that potentially could cause discharge or "concretions."  He noted that this was not disabling and could be treated topically with numerous eye drops. The conjunctivae appeared quiet at the time of examination.

On VA examination in August 2013, the examiner noted that the Veteran was born with a lazy left eye.  He underwent strabismus surgery at age 16, and never had good vision in the eye.  He had no complaints on examination.

Visual acuity examination revealed uncorrected distant vision of 20/40 or better in the right eye and 10/200 in the left eye.  Uncorrected near vision was 20/100 in the right eye and 10/2000 in the left eye.  Corrected right eye distant vision was 20/40 or better, while it was 10/200 in the left eye.  Corrected near vision was 20/40 in the right eye and 10/200 in the left eye.  Pupils were round and reactive to light with no pupillary defect present.  

The Veteran also did not have a corneal irregularity that resulted in severe irregular astigmatism or diplopia.  The conjunctiva/sclera, cornea, anterior chamber, iris, and lens were noted to be normal bilaterally.  Internal eye examination revealed that the fundus was normal bilaterally.  

The examiner indicated that the Veteran did not have a visual field defect or contraction of a visual field.  He did not have a scotoma or legal blindness.
  
The examiner diagnosed amblyopia of the left eye and meibomian gland dysfunction.  The examiner noted that the gland dysfunction was caused by plugging of the oil glands of the eyelashes, which could lead to problems with dry eye and well as chalazions, or concretions that the Veteran had before and had again.  He noted that the Veteran was asymptomatic and the condition caused no problems or resulting impairment or disfigurement.  With respect to amblyopia, the examiner noted that this was a developmental defect. 

In this case, there is no competent evidence that the Veteran's concretions are active with objective findings such as red, thick conjunctivae, mucus secretions, etc., as is warranted for a compensable rating under Diagnostic Code 6018.  Rather, both VA examiners found the condition to be asymptomatic on examination. 

Pursuant to Diagnostic Code 6018, the Board has also considered whether evaluation based on residuals such as visual impairment and disfigurement are warranted.  

Here, the 2013 VA examiner specifically indicated that the disability is not productive of disfigurement, and there is no other indication in the record of disfigurement.  

The Board acknowledges that the Veteran's vision is impaired, particularly in the left eye.  However, there is no competent evidence of record indicating that the Veteran's decreased visual acuity is related to his service connected concretions.  Rather, the Veteran had a history of congenital amblyopia and non-service connected presbyopia to which his vision problems have been attributed.  

The 2013 VA examiner also specifically indicated that the concretions did not cause impairment.  Therefore a separate compensable disability rating for loss of visual acuity due to concretions of both eyes is not warranted.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  The Board has found no section that provides a basis upon which to assign a higher disability evaluation or a separate compensable disability evaluation.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 4.79, Codes 6010, 6014, 6015, 6016, 6020, 6021, 6022, 6025, 6029, 6031, 6034, and 6035.  

However, because there is no evidence of record indicating that the Veteran has developed tuberculosis of the eye, new benign or malignant growths of the eye, central hystabmus, ectropion, entropion, lagophthalmos, epiphora, aphakia, dacryocysititis, pterygium, or keratoconus, these codes are inapplicable.

For all the foregoing reasons, the Board concludes that a compensable rating for the service-connected concretions of both eyes is not warranted.  


C.  Both Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected degenerative changes of the lumbar spine are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

The Board finds that the rating criteria used to evaluate the service-connected degenerative changes of the lumbar spine disability and concretions of both eyes reasonably describe his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.    

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In adjudicating the claims for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  


ORDER

Service connection for an innocently acquired psychiatric disability, to include PTSD is denied.

Service connection for tremors, to include as secondary to medication used to treat a service-connected disability, is denied.

An increased evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine is denied.

A separate rating for neurological disability other the left lower extremity radiculopathy due to the service-connected degenerative joint disease of the lumbar
spine is denied.

An increased, compensable rating for the service-connected concretions of both eyes is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


